 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANK BACA,                                     Case No. 1:15-cv-01916-DAD-HBK
12                       Plaintiff,                     ORDER OF VOLUNTARY DISMISSAL
                                                        UNDER FED. R. CIV. P. 41(a)(1)(A)(ii)
13           v.
                                                        Doc. No. 188
14    MARTIN BITER, et. al.,
                                                        ORDER TO TERMINATE PENDING
15                        Defendants.                   MOTIONS AND DEADLINES
16                                                       Doc. Nos. 169, 170, 176, 186, 187
17

18

19          On April 29, 2021, the parties filed a “Stipulated Dismissal With Prejudice” citing Federal

20   Rule of Civil Procedure 41(a)(1). (Doc. No. 188.) According to the Stipulation, plaintiff and the
21   real party in interest, the California Department of Corrections and Rehabilitation (CDCR), have
22
     reached an agreement. (Id.) The parties stipulate to the dismissal with prejudice of all named
23
     defendants, each party to bear their own fees and costs. (Id).
24
            After an answer or summary judgment is filed, Rule 41(a)(1)(A)(ii) permits parties to
25

26   jointly stipulate to dismissal, and such dismissal shall be without prejudice, unless the notice

27   states otherwise. Fed. R. Civ. P. 41(a)(1)(B).

28
                                                        1
 1            Accordingly:
 2            1. This action is dismissed with prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii) with each
 3
     party to bear their own costs and fees (Doc. No. 188).
 4
              2. The Clerk of Court is respectfully directed to terminate any pending motions/deadlines
 5
     (Doc. Nos. 169, 170, 176, 186, 187) and close this case.
 6

 7

 8   IT IS SO ORDERED.

 9
     Dated:      April 30, 2021
10                                                      HELENA M. BARCH-KUCHTA
11                                                      UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
